DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 10/20/2020 has been entered. The Examiner has carefully consider Applicant’s amendment to the claims, as well as Applicant’s Arguments/Remarks regarding the Non-Final Office Action filed 08/25/2020.
Claim status

Claims 1 – 10 remain pending
Claim 1 is amended

In view of the amendment and Applicant’s Arguments/Remarks filed on 10/20/2020, the Examiner founds them not persuasive. Therefore, the rejection Claims 1-10 under 35 U.S.C. 103 as presented in the Non-Final Office Action filed 08/25/2020 are hereby re-instated. See the response to arguments section for a discussion of Applicant’s arguments.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2009/0297654 A1 – hereinafter “Chang”), in view of Czarnetzki et al. (US Pat. No. 5,525,052 – hereinafter “Czarnetzki”), and Vostrovsky (US Pat. No. 4,348,165), and further in view Nurmien et al. (US PGPub. 2010/0326309 A1 – hereinafter “Nurmien”).
Regarding Claim 1, Chang discloses an injection stretch blow molding system with rotating and linear conveying functions (Abstract) comprising: a molding machine (see Fig. 1), including a machine table (111) defined with an operating zone [0032], wherein said machine table further includes a transmission mechanism (33, “convey driving device”); a carrier (3, “conveying mechanism”), disposed on said machine table, wherein a top surface thereof is disposed with a positioning mechanism (34, “extending sliding rails”) for positioning a mold, said carrier (3) is driven by said transmission 
However, Chang fails to specifically disclose a rapid mold replacing device for use in molding machine, comprising: an open space adjacently arranged, so that said carrier is able to be moved and positioned between said operating zone and said open space, and that at least one locking mechanism is disposed between said lateral plate and said moveable plate; each of said at least one locking mechanism includes a fastening lock ring located in a plate hole of said lateral plate and fixed in the mold, and a valve rod disposed in a valve chamber of said moveable plate, one end of said valve rod is fastened with a rod seat which is tightly connected to an inner circumference of said valve chamber, wherein a retracting zone allowing a fluid to be filled or returned is formed in said valve chamber defined between said rod seat and a fasten cover, and a stretching zone allowing said fluid to be filled or returned is formed between said rod seat and an interior of said valve chamber; said valve rod axially protruding from one distal end of said fasten cover disposed in said valve chamber is formed with a conical head part, an outer side of said conical head part is sleeved with an expanding/retracting lock ring, an outer circumference of said expanding/retracting lock ring is radially and annularly formed with a plurality of claw pieces, and inner circumferences of said plurality of claw pieces are , through selectively filling said fluid into said retracting zone or said stretching zone, said valve rod and said valve seat are able to be axially moved in said valve chamber, and said conical head part is axially moved along said conical surface, surface of said expanding/retracting lock ring and said plurality of claw pieces are selectively enabled to be radially expanded and retracted, thereby selectively forming an interfered locking status and a released unlocking status with said fastening lock ring.
Czarnetzki, directed to an extrusion machine provided with a changer mechanism, which has a support member for at least two changeable dies and/or cutting tools, the support member being movably located in a plane substantially parallel to the plane of the material outlet opening relative to the extrusion press (Abstract) (see the annotated copy of a portion of Czarnetzki’s Fig. 4 below).

    PNG
    media_image1.png
    411
    458
    media_image1.png
    Greyscale
An annotated copy of a portion of Czarnetzki’s FIGURE 4 is provided below:
In the above marked up figure, the markings were added by the examiner to facilitate discussion of Czarnetzki. In the above marked up copy, Z  denotes the movement to/from an open space adjacently arranged, so that said carrier 34’’ (support member) is able to be moved and positioned between an operating zone and an open space. Furthermore, Czarnetzki discloses the object of the invention is to so further develop an extrusion machine that production interruptions for changing a die and/or tool are as far as possible completely avoided (Col. 1, lines 50-55) (since a die performs a change in shape of an object, one skillful in the art would found obvious that it can be interchangeable with a mold).
	It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify the machine table 111 and the conveying mechanism 3 of Chang’s injection blow molding system with a rapid mold replacing device as taught by Czarnetzki, that will allow for the uninterrupted change and movement of a carrier to an open space adjacently arranged, so that said carrier is able to be moved and positioned between said operating zone and said open space, since Czarnetzki teaches his rapid mold replacing device is capable during production, of avoiding interruptions while changing a die and/or tool (e.g. a mold) (Col. 1, lines 50-55). 
	Vostrovsky, directed to an injection-molding machine, an assembly for clamping a mold half to a platen comprises a bore therein and a projection on a substantially planar face of the mold half (Abstract), discloses a locking mechanism (Col. 1, 6-9) disposed between lateral plates (13, 14) and a moveable plate (1, 2) (see Fig. 3). A fastening lock ring (15, 15’) received in a plate hole (4, 4’), and valve rods (101) disposed in a valve chamber (see Fig. 1) of said moveable plate, one end of said valve rods (101) is fastened with a rod seat (100) which is tightly connected to an inner circumference of said valve chamber, wherein a retracting zone allowing a fluid to be filled or returned is formed in said valve chamber defined between said rod seat and a fasten cover (7, Fig. 1), and a stretching zone allowing said fluid to be filled or returned is formed between said rod seat and an interior of said valve chamber (see the annotated copy of a portion of Vostrovsky’s Fig. 1 below).

An annotated copy of a portion of Vostrovsky’s FIGURE 1 is provided below:

    PNG
    media_image2.png
    524
    543
    media_image2.png
    Greyscale

In the above marked up figure, the markings were added by the examiner to facilitate discussion of Vostrovsky. In the above marked up copy, said valve rod (101)  protrudes from one distal end of said fasten cover (7) disposed in said valve chamber is formed with a conical (circularly curved) head part (28) (Col. 2, lines 20-25), said conical part expands/retracts locking fastening lock ring (15), an outer circumference of said expanding/retracting lock ring is radially and annularly formed with a plurality of claw pieces, and inner circumferences of said plurality of claw pieces are respectively formed with a surface matched with a contour of said conical head part (Col. 2, lines 17-22); through selectively filling said fluid into said retracting zone or said stretching zone, said valve rod and said valve seat are able to be axially moved in said valve chamber, and said conical head part is axially moved along said conical surface, so that said plurality of claw pieces are enabled to be radially expanded or retracted, thereby forming an interfered locking status or a released unlocking status with said fastening lock ring (Col.2, lines 25-34). Furthermore, Vostrovsky discloses that in cases where the mold is 
	It would have been obvious to a person having ordinary skill in the art at the time of filing the claimed invention, to have modify Chang/Czarnetzki’s injection-molding machine with a locking mechanism disposed between said lateral plate and said moveable plate, since Vostrovsky teaches this locking mechanisms invention improves over an injection mold clamped to the platens of an injection-molding machine by screws or bolts and other devices whose actuation and release frequently require a substantial amount of time, where the exchange of molds results in lengthy work stoppages, even worse, clamping devices such as template-formed bores are expensive and time-consuming (Col. 1, lines 12-18).
	
However, Chang/Czarnetzki/Vostrovsky fails to specifically disclose the expanding/retracting lock ring being located between a conical head part of said valve rod and said fastening lock ring and said expanding/retracting lock ring engages said conical head part of said valve rod and said fasten cover, the expanding/retracting lock ring being radially and annularly formed with a plurality of claw pieces, being selectively 
Nurminen, directed to a support member for supporting a shell [Abstract], discloses a lock ring (“clamping element,” 7) being radially and annularly formed (see Fig. 4) with a plurality of claw pieces (“separate jaws,” 6a), being selectively enabled to be radially expanded and retracted [0019], and the outer side (6d) of said conical head part remains inserted in the expanding/retracting lock ring (7b) in both the interfered locking status and the released unlocking status (see [0020], and Figs. 2, 3 and 4). Nurminen discloses that an advantage of the invention is that irrespective of the manufacturing tolerances, the support member (expanding/retracting lock ring) can be fastened (lock status) to the shell tail always using the same force, since the rotational force of the support element can be arranged to be of the same magnitude every time [0008].
	It would have been obvious for a person of ordinary skill in the art, at the time of filing the claimed invention, to have modify Chang/Czarnetzki/Vostrovsky’s injection stretch blow molding system, so that the expanding/retracting lock ring being located between a conical head part of said valve rod and said fastening lock ring and said expanding/retracting lock ring engages said conical head part of said valve rod and said fasten cover, the expanding/retracting lock ring being radially and annularly formed with a plurality of claw pieces, being selectively enabled to be radially expanded and retracted, and the outer side of said conical head part remains inserted in the expanding/retracting as taught by Nurmien. One of ordinary skill would have been motivated to pursue said modification, since Nurmien teaches that an advantage of the invention is that irrespective of the manufacturing tolerances, the support member (expanding/retracting lock ring) can be fastened (lock status) to the shell tail always using the same force, since the rotational force of the support element can be arranged to be of the same magnitude every time [0008].
Regarding the newly added limitations to claim 1, presented in the Amendment filed 10/20/2020, 
“wherein, when said at least one locking mechanism is located in the interfered locking status, said mold and said open/close driving mechanism are connected by said plurality of claw pieces of said expanding/retracting lock ring being expanded by said conical head part of said valve rod and said plurality of claw pieces being engaged with said fastening lock ring,” and 
“wherein, when said at least one locking mechanism is located in the released unlocking status, said conical head part of said valve rod and said expanding/retracting lock ring are connected to said open/close driving mechanism by said fastening cover, said fastening lock ring is connected to said mold, said fastening lock ring and said expanding/retracting lock ring are released and unlocked, and said mold and said open/close driving mechanism are released and unlocked.”
The Examiner respectfully points out to the Applicant that the aforementioned limitations are functional limitations directed to the manner or method the apparatus 
Apparatus claims are not limited by the function they perform, as per MPEP §2114 (II). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Furthermore, "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." Id. at 580, see MPEP 2115. 
 
	In the instant case, since Chang/Czarnetzki/Vostrovsky/Nurmien’s device has the structure as claimed, the difference being in the use of the device, and "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." Id. at 580 (see MPEP 2115), the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2115.

Regarding Claim 2, Chang/Czarnetzki/Vostrovsky/Nurmien discloses the rapid mold replacing device for use in molding machine as discussed in claim 1, wherein said positioning mechanism includes a pair of positioning blocks spaced with an interval and arranged in parallel (see the annotated copy of a portion of Chang’s Fig. 1 below).
An annotated copy of a portion of Chang’s FIGURE 1 is provided below:

    PNG
    media_image3.png
    355
    575
    media_image3.png
    Greyscale

In the above marked up figure, the markings were added by the examiner to facilitate discussion of Chang. In the above marked up copy, A is a positioning mechanism which includes a pair of positioning blocks spaced with an interval and arranged in parallel
outer surfaces of said pair of positioning blocks are adjacently connected to inner surfaces of said pair of lateral plates of said mold, and a circumference of one of said pair of positioning blocks is additionally disposed with a stopping block B which is abutted against a front end surface or a rear end surface of said mold, thereby allowing said mold to be positioned on said top surface of said carrier.
Regarding Claim 3, Chang/Czarnetzki/Vostrovsky/Nurmien discloses the rapid mold replacing device for use in molding machine as discussed in claim 2, wherein said mold includes a left mold member and a right mold member, adjacent surfaces between said left mold member and said right mold member are correspondingly disposed with at least one positioning pin (17, see Chang’s Fig. 6 ) and at least one positioning hole (124) ’s Figs.2 & 3), engages said lateral plate (40) and a corresponding one of said left mold member and said right mold member (1st mold 10 & 2nd mold 30).
Regarding Claim 4, Chang/Czarnetzki/Vostrovsky/Nurmien discloses the rapid mold replacing device for use in molding machine as discussed in claim 1, wherein said transmission mechanism (33) includes a power source, and a transmission member connected to said power source and used for outputting power; and said carrier is disposed with a passive member (331) driven by said transmission member ([0026], lines 12-19).
Regarding Claim 5, Chang/Czarnetzki/Vostrovsky/Nurmien discloses the rapid mold replacing device for use in molding machine as discussed in claim 4, wherein said power source is an oil pressure motor (see Chang’s [0027]) capable of normally and reversely rotating, said transmission member is a transmission gear (48’, see Czarnetzki’s Fig 4), and said passive member is a gear rack (48).
Regarding Claim 6, Chang/Czarnetzki/Vostrovsky/Nurmien discloses the rapid mold replacing device for use in molding machine as discussed in claim 4, wherein said power source is an oil pressure motor capable of normally and reversely rotating, said transmission member is a screw rod, and said passive member is a screw sleeve (see Chang’s [0027]).
Regarding Claim 7, Chang/Czarnetzki/Vostrovsky/Nurmien discloses the rapid mold replacing device for use in molding machine as discussed in claim 4, wherein said 
Regarding Claim 8, Chang/Czarnetzki/Vostrovsky/Nurmien discloses the rapid mold replacing device for use in molding machine as discussed in claim 1, wherein said retracting zone (see the annotated copy of Vostrovsky’s Fig. 1 above) is connected to a locking fluid cylinder allowing said fluid to be filled or returned via a first conveying pipe (103); and said stretching zone is connected to said locking fluid cylinder allowing said fluid to be filled or returned via a second conveying pipe (102).
Regarding Claim 9, Chang/Czarnetzki/Vostrovsky/Nurmien discloses the rapid mold replacing device for use in molding machine as discussed in claim 1, wherein a supporter disposed on said machine table and arranged at a lateral side of said open space is provided for supporting said carrier and said mold (see Czarnetzki’s Fig.4, character 35’’).
Regarding Claim 10, Chang/Czarnetzki/Vostrovsky/Nurmien discloses the rapid mold replacing device for use in molding machine as discussed in claim 1, wherein said molding machine is a horizontal injection molding machine, a horizontal bottle blowing molding machine or a horizontal injection bottle blowing molding machine (Chang’s [0002]).

Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant's argument in the Arguments/Remarks filed 10/20/2020, p. 11-13 that, “Because none of the cited prior art individually teaches the limitations listed below (p. 12), even if the teachings of Chang et al., Czarnetzki et al., Vostrovsky, and Nurminen et al. were combined, as suggested by the Examiner, the resultant combination does not reasonably teach: (Claim 1)…” The Examiner respectfully points out that, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2115.
In the instant case, Chang’s driving device 43, which engages with the interchangeable mold 41 (see Fig. 1), is being modified in view of the teaching of Vostrovsky so as to incorporate a locking mechanism capable of shortening the mold exchanging time. The combination results on a rapid mold replacing device having a fastening lock ring (Vostrovky’s 15) capable of being moved axially along a surface (Vostrovsky’s 4), which incorporates locking plates 6 and 7 that are actuated by a hydraulic cylinder 100 between a locking status (where Vostrovsky’s 15 remains inserted in 4, and 6 and 7 are expanded by 100) and a unlocking status (where Vostrovsky’s 15 
Additionally, the examiner respectfully points out to Applicant’s attention the prior art of MAEDA (JPA58171913; JP’913).  As can be seen in JP’913 figures and the overview section, JP’913 molding machine has a conical head part (26a in Fig. 2), is moved alongside a conical surface of an expanding/retracting lock ring 28, having a plurality of claw pieces (28a, 28b), that are selectively enabled to be radially expanded and retracted by said conical head part. 
Therefore, the Examiner respectfully concludes that the prior art structure of modified Chang is capable not only of performing the intended use of the machine as claim, but that the structural differences argued by the Applicant were enabled and know in the prior art before the effective filing date of the instant application. Consequently, Applicant arguments are found not persuasive

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (see Applicant’s Remarks, p. 12, 2nd para.), it must be recognized that any judgment on obviousness is in a sense necessarily a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712